COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON REHEARING

Appellate case name:      R3build Construction Services, LLC v. Brian Drayden and Debraeyia
                          Drayden

Appellate case number:    01-20-00144-CV

Trial court case number: 1093009

Trial court:              County Civil Court at Law No. 3 of Harris County, Texas

        Appellant, R3build Construction Services, LLC, has filed a “Motion to Reinstate and/or
Extend Time to File Brief.” Appellant requests an extension of time to file its appellate brief and
“that this matter be reinstated or that any dismissal be vacated.” We grant appellant’s request for
rehearing, withdraw our June 18, 2020 opinion and judgment, and reinstate this case on the Court’s
active docket. See Twenty-Sixth Emergency Order Regarding The COVID-19 State of Disaster,
Misc.      Docket       No.      20-9112       (Tex.     September    18,     2020),      available
at https://www.txcourts.gov/media/1449738/209112.pdf (last visited September 28, 2020).
       We ORDER appellant, within 15 days of the date of this order, to provide written
evidence from the trial court clerk showing that it has paid or made arrangements to pay for the
preparation of the clerk’s record, or the appeal will be dismissed. See TEX. R. APP. P. 35.3(a)(2),
37.3(b).
        Absent extraordinary circumstances, no extensions of time for providing proof of payment
for the clerk’s record will be granted.
        We dismiss appellant’s request for an extension of time to file its brief. See TEX. R. APP.
P. 38.6(a).
       It is so ORDERED.


Judge’s signature: ________/s/ Julie Countiss________________
                           Acting for the Court

Panel consists of Justices Goodman, Landau, and Countiss.

Date: October 13, 2020